United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1980
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Arden J. Messersmith,                   *    [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                          Submitted: September 5, 2002
                              Filed: September 11, 2002
                                  ___________

Before McMILLIAN, MURPHY, and RILEY, Circuit Judges.
                          ___________

PER CURIAM.

       Arden J. Messersmith pleaded guilty to one count of conspiring to possess with
intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1), and was
sentenced to 262 months imprisonment and 5 years supervised release. Messersmith
did not appeal. Within one year, the government moved to reduce his sentence under
Fed. R. Crim. P. 35(b), and the district court1 reduced the sentence to 131 months
imprisonment to be followed by 5 years supervised release. Messersmith now
appeals the reduced sentence. His counsel has moved to withdraw, filing a brief

      1
      The Honorable Warren K. Urbom, United States District Judge for the District
of Nebraska.
pursuant to Anders v. California, 386 U.S. 738 (1967). For reversal, counsel argues
that Messersmith’s sentence should have been reduced more based on his assistance
to the government.

       This court lacks jurisdiction to review the extent of a departure made by a
district court under Rule 35(b). See United States v. Coppedge, 135 F.3d 598, 599
(8th Cir. 1998) (per curiam) (dismissing challenge to extent of Rule 35(b) reduction
because appeal is not based on any criteria listed in 18 U.S.C. § 3742(a)).
Accordingly, we dismiss this appeal for lack of jurisdiction, and grant counsel’s
motion to withdraw.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-